Title: To James Madison from James Strawbridge, 18 January 1802
From: Strawbridge, James
To: Madison, James


Gentlemen;
Washington, 18th January 1802
I understand Commissioners have been appointed by the State of Georgia, and now in this City, for the purpose of ceding to the United States, part of their Western Territory, and that you are appointed by the President of the United States, to receive the same.

As I am interested, and Trustee for a Company claiming a tract of land, situated on the waters of the Tennessee River, which will be included in that Territory, said to be now offered for your acceptance, by the State of Georgia, for the use of the United States, I therefore beg leave to submit, the following documents relative to our claim, for your consideration, with the hope that, such order will be taken by you, that no dispute may hereafter take place betwixt, the United States and our Company, should they succeed to the Jurisdiction of that Country.
First—I hand you a copy of a law passed by the Legislature of Georgia, in December 1794, and, January 1795, entitled, “An Act, for appropriating a part, of the unlocated Territory of this State, for the payment of the late State troops, and for other purposes therein mentioned.”
By this law, lands were sold to four Companies, the one by the name of the Tennessee Company, is the one we are interested in.
Second—The Deed of Conveyance agreeably to said law, by George Mathews Esqr. then Governor of Georgia, to Zachariah Cox, Matthias Maher, and their associates, dated January 24th, 1795—and—Third—a Deed of Trust from Matthias Maher, and others, now proprietors of these lands, to James Strawbridge, Ebenezer Jackson and Samuel Dexter, Trustees, whose authority to act for the company, you will fully understand, by perusing the same.
When the company first got organised, they agreed, for their mutual benefit and convenience, to divide their interest in this tract of land, into four hundred and twenty shares, and certificates for that number of shares were issued by Zachariah Cox, and Matthias Maher, certifying that, the proprietor was entitled to the one four hundred and twentieth part of the interest in said lands. The proprietors of three hundred of these shares have signed the Deed of Trust, and I, as acting Trustee, have these shares in my possession. I have heard that James Greenleaf who lately failed in the City of Philadelphia, held about forty shares which he gave to his creditors, and that they have relinquished them to the State of Georgia; but of this I have no proof; the remaining shares I am informed, are in the hands of Gentlemen in Georgia, and Boston.
If any other information you may call for, and it is in my power to give, I will render it with great pleasure. With regard, I am, Gentlemen your humble servant.
James Strawbridge Trustee for the Tennessee Compy.
